Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

errr rw wee er Be eg ke em em em ee ee ee ee ee eee Lee x
GABRIELLE HOFFMAN, etc.,

Plaintiff,

-against- 21-cv-0052 (LAK)

BRETT RATTNER,

Defendant(s).
eS Ss SS Se eS ae Se See ee ee ee ey SL a es Sa x

MEMORANDUM OPINION

LEwIs A. KAPLAN, District Judge.
This case illustrates the fact that the privilege of filing a notice of pendency, known

to the common law as a lis pendens, may be abused.

Facts
The Origins of the Dispute
Plaintiff and defendant were in a romantic and business relationship. They lived
together in a rental apartment leased by plaintiff. The building “went coop,” and the sponsor offered
plaintiff an opportunity to purchase the apartment at an insider price. Plaintiff assigned her right to
do so to the defendant, who purchased the apartment, which thereupon and ever since has been titled

in his name alone.

The First Action

Years later, the parties’ relationship ended, and plaintiff moved out of the apartment.

 
Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 2 of 7

2

Defendant later departed and now has a contract to sell the apartment. When plaintiff learned of the
impending sale, she sued the defendant in this court on the basis of alleged diversity of citizenship.
She claimed essentially that defendant had cheated her out of a lot of money in the course of their
business relationship and used at least some money that in fairness should have been hers to
purchase the apartment. The complaint sought primarily compensatory damages. It included,
however one claim for relief in the nature of a declaratory judgment that plaintiff holds an interest
in the apartment as a tenant-in-common and seeking a constructive trust on the apartment. Plaintiff
filed a notice of pendency with respect to the apartment the effect of which would have been to
prevent defendant from closing on the sale. Hoffman v. Rattner, No. 20-cv-8839 (LAK) (S.D.N.Y.
filed Oct. 22, 2020).

The Court noticed at least a technical defect in the complaint’s jurisdictional
allegations — the complaint alleged diversity of residence, not diversity of citizenship. It therefore
issued an order requiring plaintiff to amend the complaint to include sufficient jurisdictional
allegations or suffer dismissal. Plaintiff did not comply with the order, but the case remained
pending.

On December 21, 2020, defendant moved to dismiss the complaint for legal
insufficiency and to cancel the notice of pendency. On December 22, the Court issued an order to
show cause why the notice of pendency should not be cancelled and required plaintiff to respond
on or before December 28, 2020. Then, on December 23, plaintiff's counsel wrote to the Court
seeking additional time within which to respond on the ground that he went on vacation with his
family — after having been served on December 22 with the order to show cause -- and would not
return until December 28. Nevertheless, the Court extended plaintiff's time to respond until 3 pm

on December 31.
Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 3 of 7

3

At 1:22 pm on December 31, plaintiff's counsel filed a purported notice of voluntary
dismissal of the action without prejudice, on the purported ground that the he had erred in pleading
diversity jurisdiction.’ 20-cv-8839 (LAK), Dkt 21. This, however, left the notice of pendency in
place, thus continuing the impediment to defendant’s ability to close the sale.

At 5:20 pm, defendant filed a new motion to cancel the notice of pendency and to
expedite that motion.

At 10:12 pm on New Year’s Eve, the Court set an expedited briefing schedule on
defendant’s motion and set argument for Monday morning, January 4. Plaintiff's counsel responded
to that order with the contentions that the notice of dismissal deprived the Court of jurisdiction and
that the Court therefore could not cancel the notice of pendency although he claimed that he
“intend[ed] to voluntarily withdraw the NOP without delay.”

The Court heard argument on the morning of January 4 and granted the defendant’s
motion to expedite and cancel the notice of pendency. Its written order, confirming its bench ruling,

was filed at 10:10 am. But that is not the end of the tale.

The Second Action

At 1:44 pm, just three hours after this Court vacated the notice of pendency in the
first action, plaintiff filed a new action in the Supreme Court of the State of New York, New York
County and a new notice of pendency. The complaint is substantially identical to the complaint in

the first action, save that it cured the technical defect in the jurisdictional allegations. The new

 

As noted in an earlier filing, it is far from clear that the notice of pendency was permissible
in light of defendant’s having filed a Rule 12(b)(6) motion to dismiss the complaint which
relied on materials outside the complaint, thus arguably making it a motion for summary
judgment. The Court has not yet decided this issue.
Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 4 of 7

4

complaint squarely alleges that plaintiffis a citizen of New York and defendant a citizen of Florida.
Defendant immediately removed the second action to this Court. On January 6, he
moved to vacate the notice of pendency in this, the second, action and to award to defendant his

costs and attorney’s fees. The Court set an expedited schedule, and that motion is ripe for

disposition.

Discussion
Successive Notice of Pendency

At common law, successive notices of pendency by the same plaintiff for the same
cause of action were prohibited. See Matter of Sakow, 97 N.Y.2d 436, 441-42 (2002) (because
“[t}he ability to file a notice of pendency is ‘a privilege that can be lost if abused’... a plaintiff
who had filed a notice of pendency in a County Court action that was cancelled for want of
summons service, could not file another notice of pendency for the same cause of action in Supreme
Court.”).

This so-called “no second chance” rule was codified in CPLR 6516(c). See Bank of
Am., N.A. v. Kennedy, 171 A.D.3d 1285, 1286 (3d Dept. 2019). The statute prohibits a second notice
of pendency “in any action” where a notice of pendency previously had been canceled or had
expired.

Here, the notice of pendency at issue on this motion was filed in a different action
than the one cancelled previously in the sense that the second action was commenced in the state
rather than the federal court. Nonetheless, CPLR 6516(c) permits its cancellation here.

This action in all material respects is identical to the first action. It was filed hours

after the Court vacated the notice of pendency in the first action. Both actions involve substantially
Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 5 of 7

5

the same factual allegations and causes of action, and any new causes of action or allegations arise
from the same alleged wrongdoing at issue in the first action. And in both actions, Plaintiff seeks
identical relief with regard to the apartment.

In addition, like the notice of pendency in the first action, the notice of pendency now
at issue was filed in what in substance is a dispute about money, not real estate. The plaintiff has
not resided in this apartment for years and alleges nothing that would suggest that there is any
special relationship to or interest in the real property itself. Moreover, the new notice of pendency,
like the earlier one, was filed for the obvious purpose of cloning title to the apartment and thus
blocking the closing that is scheduled to occur shortly — unless of course plaintiff receives what she
views as an appropriate monetary inducement.

In Romanoff v. Romanoff, 125 A.D.3d 415 (1st Dept. 2015), the Appellate Division
held that the “no second chance” rule in CPLR 6516(c) was applied aptly “in light of [plaintiff's]
attempts to place a cloud on title of the property so as to leverage a buyout of his purported interest
... which he has sought to accomplish through this action and another between essentially the same
parties, under the same theories, and seeking identical relief from the same defendant.” See
also Tavitian v. Tavitian, 2010 WL 11474708, at *1 (Sup. Ct. N.Y. Co. Apr. 13, 2010), aff'd, 83
A.D.3d 1045 (2d Dept. 2011) (“Inasmuch as the second action includes the original allegations . .
. concerning the same conveyance and the remaining causes of action arise out of this alleged
wrongdoing, plaintiff may not circumvent the statute by merely commencing a second action.”).

On the facts of this case, the Court agrees. That is especially so in light of the
reprehensible action of plaintiff’ s counsel who —rather than litigating the propriety of the first notice
of pendency and the sufficiency of the complaint in that first action — first stalled responding to the

motions in the first action and then, having delayed until the New Year’s holiday weekend —
Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 6 of 7

6

purported to drop the first action for a specious reason and refiled it in state court. Counsel’s
explanation that he did so because he realized that diversity of citizenship had not been pleaded
adequately in the first action cannot be credited. The complaint he filed in the state court on January
4 explicitly alleged that the parties are of diverse citizenship.’ Likewise, these circumstances belie
counsel’s contention that the dismissal and re-filing in state court was a legitimate attempt to amend
the original complaint (it is also not lost on the Court that this would be a most unusual procedure
for filing an amended complaint). Finally, the Court is unimpressed by counsel’s claim that he
sought, or would have sought, to withdraw the first notice of pendency after the Court ordered that
it be canceled. Particularly in light of the fact that counsel filed a second notice of pendency that
same day, this claim does not do nearly enough to demonstrate his good faith.

For mostly the same reasons, the Court is not persuaded by Plaintiff's argument that
CPLR 6516(c) is inapplicable because the first notice of pendency was not cancelled for failure to
comply with Section 6511 of the CPLR. Deutsch v. Grunwald, 63 A.D.3d 872, 874 (2d Dept. 2009,
the case relied on by Plaintiff, allowed a successive notice of pendency after the first was canceled
due to a pleading defect and “the circumstances of the second filing do not evince an attempt to
abuse the privilege of filing a notice of pendency.” Jd. at 874 (emphasis added). On the facts of

this case, Deutsch plainly does not allow Plaintiff's second notice of pendency to remain in effect.

 

The Court recognizes that some cases suggest that the “no second chance” rule applies only
to the successive filing of a notice of pendency in the same action. E.g., Nationstar Mortg.
LLC y, Dessingue, 155 A.D.3d 1152, 1154-55 (3d Dept. 2017); Deutsch v. Grunwald, 63
A.D.3d 872, 874 (2d Dept. 2009). But in each of these cases “there [was] no identity of
plaintiffs” in the two actions. Jd. Additionally, in all the circumstances, this Court
concludes that the better view is that taken by the First Department, at least on the particular
facts of this case.
Case 1:21-cv-00052-LAK Document 17 Filed 01/09/21 Page 7 of 7

Conclusion
For the foregoing reasons, defendant’s motion to cancel the notice of pendency and
other relief is granted in all respects. The notice of pendency is cancelled. Plaintiff shall pay to
defendant “any costs and expenses occasioned by the filing and cancellation” of the notice of
pendency, which shall be fixed on motion by defendant to be filed no later than 21 days after the
date of this order. The Court notes that defendant has advanced additional grounds for cancellation
which it has been unnecessary to reach.

SO ORDERED.

Dated: January 10, 2021 iL | (o-

Lewis A. Kopi |
United States a udge

 
